REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 10/15/2020 has been entered.  Claims 1-12 are pending in this Office action.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that an apparatus and a method for selecting candidates in a K-Best algorithm of a multiple input multiple output (MIMO) decoder, wherein the K-Best algorithm uses a layered structure comprising a first layer and subsequent layers, wherein the apparatus is configured to, generate in the first layer a candidate group of 
2L candidates, wherein each candidate in the candidate group has a distance value according to a received signal of the MIMO decoder, send, by the first layer, the generated group of 2L candidates to a first subsequent layer of the subsequent layers for obtaining a candidate group for the first subsequent layer, select, in each subsequent layer, 2L candidates by iteratively carrying out a selection step, wherein in the selection step the apparatus is configured to calculate and select at least two candidates having minimum distance values of the candidate group for the subsequent layer, and send, after each iteratively carried out selection step, by each subsequent layer to a further subsequent layer, the selected at least two candidates for iteratively generating a further candidate group of 2L candidates for the further subsequent layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khsiba et al (US 2017/0141788) disclose a semi-exhaustive recursive block decoding method and device.
Qin et al (US 2015/0155924) disclose a processing method and device for performing space-time decoding on MIMO signal.
Gupta et al (US 2013/0077721) disclose a methods and apparatus for MIMO detection.
Lilleberg et al (US 2010/0303176) disclose a methods and apparatuses for MIMO detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
February 25, 2021